             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
              CIVIL CASE NO. 1:20-cv-00096-MR-WCM


BENITA TAYLOR GREENE,            )
                                 )
                   Plaintiff,    )
                                 )
              vs.                )                 ORDER
                                 )
ANDREW SAUL, Commissioner of     )
Social Security,                 )
                                 )
                  Defendant.     )
________________________________ )

     THIS MATTER is before the Court on the Plaintiff’s Motion for

Summary Judgment [Doc. 14]; the Defendant’s Motion for Summary

Judgment [Doc. 17]; and the Magistrate Judge’s Memorandum and

Recommendation [Doc. 21] regarding the disposition of those motions.

     Pursuant to 28 U.S.C. § 636(b) and a specific Order of referral of the

District Court, the Honorable W. Carleton Metcalf, United States Magistrate

Judge, was designated to consider the pending motions in the above-

captioned action and to submit to this Court a recommendation for the

disposition of these motions.

     On June 17, 2021, the Magistrate Judge filed a Memorandum and

Recommendation [Doc. 21] in this case containing proposed findings of fact



     Case 1:20-cv-00096-MR-WCM Document 22 Filed 07/20/21 Page 1 of 3
and conclusions of law in support of a recommendation regarding the

motions [Docs. 14, 17]. The parties were advised that any objections to the

Magistrate Judge's Memorandum and Recommendation were to be filed in

writing within fourteen (14) days of service. The period within which to file

objections has expired, and no written objections to the Memorandum and

Recommendation have been filed.

     After a careful review of the Magistrate Judge's Memorandum and

Recommendation [Doc. 21], the Court finds that the proposed findings of fact

are correct and that the proposed conclusions of law are consistent with

current case law. Accordingly, the Court hereby accepts the Magistrate

Judge's recommendation that the Plaintiff’s Motion for Summary Judgment

should be granted and the Defendant’s Motion for Summary Judgment

should be denied.

     IT IS, THEREFORE, ORDERED that the Memorandum and

Recommendation [Doc. 21] is ACCEPTED; the Plaintiff’s Motion for

Summary Judgment [Doc. 14] is GRANTED; the Defendant’s Motion for

Summary Judgment [Doc. 17] is DENIED; the Commissioner’s decision is

hereby REVERSED; and this matter is REMANDED for a new hearing

pursuant to sentence four of 42 U.S.C. § 405(g).




                                     2

     Case 1:20-cv-00096-MR-WCM Document 22 Filed 07/20/21 Page 2 of 3
     The Clerk of Court shall enter a separate Judgment of Remand

simultaneously herewith, thereby closing the case.

     IT IS SO ORDERED.
                               Signed: July 20, 2021




                                       3

     Case 1:20-cv-00096-MR-WCM Document 22 Filed 07/20/21 Page 3 of 3
